Citation Nr: 1303227	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-14 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).

Neither the Veteran nor the evidence associated with his claims file during the pendency of this appeal raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim will not be considered herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).


FINDING OF FACT

The Veteran's bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of at most Level I III for his right ear and Level III for his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to a compensable rating for bilateral hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

In July 2008 and April 2010, the Veteran underwent adequate VA audiological examinations in order to ascertain the severity of his service-connected bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file and administered thorough examinations, both of which allowed for fully-informed evaluations of the claimed disability.  Also regarding the adequacy of the July 2008 and April 2010 VA audiological examinations, the Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologists to describe the functional effects of a hearing loss disability in the examination report.  With respect to the July 2008 VA examination, the Veteran stated that the situations of greatest difficulty were when he was in the presence of background noise and if too many people were talking at once.  The Veteran also acknowledged that he needed to listen to the television at volume levels that were too loud for other people.  Regarding the April 2010 VA examination, the Veteran stated that he had trouble understanding speech due to his bilateral hearing loss.  If either the July 2008 or the April 2010 VA examination was deficient in terms of assessing the functional effects of the Veteran's bilateral hearing loss, the Veteran must demonstrate prejudice due to any such deficiency.  Id.  To date, the Veteran has not advanced an argument that the July 2008 and/or April 2010 VA audiological examination was/were deficient in any respect or that he was prejudiced thereby.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination)

The Veteran served on active duty from February 1964 to April 1967.  In January 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  In a July 2008 rating decision, the RO effectively reopened the claim and granted service connection for the Veteran's bilateral hearing loss, assigning an initial noncompensable rating thereto, effective January 7, 2008.  The Veteran perfected an appeal seeking an initial compensable rating.  This claim has been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The severity of hearing loss is determined by comparing audiometric test results with the specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2012).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.

In September 2007, the Veteran underwent a VA audiological consultation.  During the examination, the Veteran reported that he had experienced gradual hearing loss since his active duty service.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
35
45
LEFT
5
5
20
40
60

Based on these findings, the Veteran's average right ear puretone threshold was 28.75, and his average left ear puretone threshold was 31.25.  See 38 C.F.R. § 4.85(d).  On speech recognition testing presumably using the Maryland CNC word list, the Veteran scored an 80 percent on his right ear and an 84 percent on his left ear.  The consultation report did not specify whether the examiner used the Maryland CNC word list; however, the Board is entitled to presume the competence of a VA examiner, and specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The diagnosis was bilateral conductive hearing loss, mild sloping to moderate in the right ear, mild sloping to moderately-severe in the left ear.

In July 2008, the Veteran underwent a VA audiological examination to, in part, ascertain the severity of his bilateral hearing loss.  The Veteran stated that the situations of greatest difficulty for him were when he was in the presence of background noise and when too many people were talking at once.  He also endorsed a need to listen to television at levels that were too high for other people.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
30
50
LEFT
5
5
25
35
60

The examiner determined that the Veteran's average right ear puretone was 27.5, while his average left ear puretone threshold was 31.25.  On speech recognition testing using the Maryland CNC word list, the Veteran scored a 94 percent on his right ear, and 96 percent on his left ear.  The diagnosis was bilateral sensorineural hearing loss, normal to moderately severe.
In April 2010, the Veteran underwent another VA audiological examination in order to ascertain the severity of his service-connected bilateral hearing loss.  During the examination, the Veteran endorsed difficulty with understanding speech.  After briefly reviewing the Veteran's relevant medical history, the examiner administered audiometric testing that demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
40
LEFT
15
15
25
35
50

The examiner determined that the Veteran's average right ear puretone was 25, while his average left ear puretone threshold was 31.  On speech recognition testing using the Maryland CNC word list, the Veteran scored an 80 percent on his right ear, and a 76 percent on his left ear.  The diagnosis was bilateral sensorineural hearing loss, normal sloping to mild in the right ear and normal sloping to moderate in the left ear.

Applying the September 2007 results to the Rating Schedule revealed numeric designations of Level III for his right ear, and Level II for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.

Applying the July 2008 VA examination results to the Rating Schedule revealed numeric designations of Level I for his right ear, and Level I for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.

Applying the April 2010 VA examination results to the Rating Schedule revealed numeric designations of Level III for his right ear, and Level III for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  None of the Veteran's audiological test results demonstrated a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.

Additionally, with respect to exceptional patterns of hearing loss, although the evidence of record demonstrated puretone thresholds of 30 decibels or less at 1000 Hertz, bilaterally, the evidence did not show puretone thresholds of 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

The evidence of record did not include other audiometric evaluation results.

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings of record, a compensable rating for bilateral hearing loss is not warranted. 

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  

When applying the results of the relevant audiological examinations to the tables set forth in the regulations, the Veteran's service-connected bilateral hearing loss was assigned numeric designations of Level I and III for his right ear and Level I, II, and III for his left ear.  During the September 2007 VA audiological consultation, the Veteran reported a gradual loss in hearing acuity since his service discharge.  During that consultation, the Veteran did not describe the functional effects of his hearing loss, and expressed disinterest in pursuing hearing aids at that time.  During the July 2008 VA audiological examination, the Veteran endorsed difficulties in the presence of background noise or when too many people were talking at once.  He further endorsed needing to watch the television at volumes too loud for others.  At the beginning of the April 2010 VA audiological examination, the Veteran stated that he had trouble understanding speech.  There was no indication that the Veteran's occupational or social functionality was otherwise impaired.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented the noncompensable rating already assigned.  Compensable ratings are provided for certain manifestations of bilateral hearing loss, but the evidence demonstrated that those manifestations were not present for any distinct period during the pendency of this appeal.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a compensable evaluation to the Veteran's bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


